Samuel T. Coetzer Employment Agreement

--------------------------------------------------------------------------------


EXECUTIVE EMPLOYMENT AGREEMENT
THIS EXECUTIVE EMPLOYMENT AGREEMENT, made as of the 1st day of January, 2013 or
such earlier date that the parties agree (the “Effective date”) (the
“Agreement”) by and between GOLDEN STAR RESOURCES LTD. or its nominee (the
“Company”) and Samuel T. Coetzer (the “Employee”).
WHEREAS the Company wishes to employ the Employee and have the benefit of the
Employee’s services; and
WHEREAS the Employee wishes to be so employed.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, THE PARTIES HERETO AGREE AS FOLLOWS:
1.
Employment

(a)    The Company shall employ the Employee, and the Employee shall serve in
the employ of the Company and render exclusive and full-time services to the
Company in such other offices of the Company or its affiliates as may be
designated by the Board of Directors or the Executive Chairman of the Board, on
the terms and conditions set forth in this Agreement and subject to the
direction of the Executive Chairman of the Board. The Employee shall be employed
as President and Chief Executive Officer.
(b)    The Employee shall not serve as a director, general partner or manager of
any other entity without the prior written consent of the Board of Directors.
(c)    The Employee’s principal place of employment with respect to his services
to the Company shall be Toronto, Ontario, Canada.
(d)    The Employee acknowledges that he will be required to travel extensively
and perform his duties in other locations and the Employee shall undertake such
amount of travel away from his principal place of employment as may reasonably
be necessary for the business of the Company.
2.
Term of Employment

The Agreement shall become effective on the Effective Date and, unless the
Employee’s employment is terminated as provided in Section 5, shall continue
indefinitely.
3.
Services

The Employee shall devote his entire business time, best efforts, skills and
attention to the Company in fulfilling his duties and responsibilities hereunder
faithfully and diligently. The Employee shall assume and perform to the best of
his abilities the responsibilities of President and Chief Executive Officer of
the Company as well as such other responsibilities as may be assigned to him by
the Executive Chairman of the Board of the Company and as are appropriate to the
offices he holds. The Employee will engage in no other business or activity for
compensation except for the management of his personal investments and any
business or activity with respect to which he has received the prior written
consent of the Board of Directors. The Employee shall report to the Executive
Chairman of the Board and Board of Directors.
4.
Compensation and Benefits

(a)    The Company shall pay to the Employee, and the Employee hereby accepts, a
salary (the “Base Salary”) at the rate of C$500,000.00 per annum, less statutory
deductions. The Base Salary may be increased from time to time by the Board of
Directors of the Company during the term of the Agreement and, upon any
increase, such increased salary shall then become the Base Salary. The Base
Salary shall be payable in equal monthly installments in arrears.
(b)    The Employee shall be entitled to participate in the Company’s Executive
Management Performance Bonus Plan and in any successor bonus plan. The target
bonus level shall be 100% of Base Salary but this may vary between 0% and 200%
depending on results and performance.
(c)    The Company shall reimburse the Employee for all reasonable and
documented travel, entertainment and other business expenses actually and
properly incurred by him in connection to his duties hereunder. The Employee
shall render expense accounts requesting reimbursements of his expenses
hereunder within a reasonable period of time following such expense and in
accordance with such documentation and verification as the Executive Chairman of
the Board may from time to time require.
(d)    The Employee shall be entitled to participate in such of the Company’s
benefit and deferred compensation plans as are from time to time available to
executive officers of the Company, including medical and dental health plans,
life and disability insurance plans, supplemental retirement programs and other
fringe benefit plans (provided, however, that the Employee’s benefits may be
modified by the Company or the Employee may be denied participation in any such
plan because of a condition or restriction imposed by law or regulation or
third-party insurer or other provider relating to participation).
(e)    The Employee shall be entitled to participate in any and all applicable
group savings or retirement plans, or other fringe benefits of the Company as
established by the Company from time to time in which executive officers are
eligible to participate, provided that the Employee shall have fulfilled all
eligibility requirements for such benefits.
(f)    The Employee shall be entitled to four weeks of paid vacation during each
year of employment hereunder at such time or times as may be selected by the
Employee and approved by the Executive Chairman of the board, and as are in
accordance with the Company’s policies and reasonable operating requirements.
The Employee shall be entitled to all public holidays applicable in Canada to a
maximum of ten (10) days per annum.
5.
Termination

The Agreement and Employee’s employment hereunder may be terminated in the
following manner. In each case, the Company shall have no obligations to the
Employee following termination, other than as set forth in this Agreement. For
clarity, the date of termination is the Employee’s last day of work and does not
include any period in which the Employee is receiving pay in lieu of notice,
termination pay, severance pay or any other monies in relation to the cessation
of his employment.
(a)    Upon Retirement:
(i)
At the time of retirement, the Employee shall be paid in a lump sum payment all
accrued salary, any benefits then due and payable under any plans of the Company
in which the Employee is a participant (in accordance with the provisions of the
applicable plan), accrued vacation pay and reimbursement of any appropriate
business expenses incurred by the Employee in connection with his duties
hereunder, all to the date of termination (“Accrued Compensation”).

(b)    By the Company:
(i)
for cause, immediately upon notice in writing from the Company to the Employee.
For purposes of this Agreement, “cause” shall mean: (1) unless resulting from
disability as defined in Section 5(b)(iv), the Employee’s material breach of any
terms of this Agreement, if such material breach has not been cured within
thirty (30) days following written notice of such breach to the Employee from
the Company setting forth with specificity the nature of the breach or, if cure
cannot reasonably be effected within such 30- day period, if the Employee does
not commence to cure the breach within such 30-day period and thereafter pursue
such cure continuously and with due diligence until cure has been fully
effected; (2) the Employee’s willful dishonesty towards, fraud upon, crime
against, bad faith action with respect to, deliberate or attempted injury to, or
gross misconduct or material noncompliance with the Company’s policies and
procedures which is materially injurious to the Company; (3) the Employee’s
conviction of any crime pursuant to the Criminal Code of Canada (whether in
connection with the Company’s affairs or otherwise); (4) the Employee’s failure
to comply with any lawful directive of the Board of Directors, the failure to
comply with which is stated in such directive to be grounds for termination; or
(5) any other misconduct which constitutes cause pursuant to the common law. At
the time of termination, the Company shall pay the Accrued Compensation to the
Employee.

(ii)
without cause, at any time upon the Company paying to the Employee in cash or
cash equivalent acceptable to the Employee, in a lump sum at the time of
termination, Accrued Compensation plus severance compensation in an amount equal
to two times the sum of (1) the Employee’s then current Base Salary, (2) the
average of the target bonus for the Employee for the current year and the bonus
paid to the Employee for the previous year, (3) the amount of employer RRSP
contributions contributed to the Employee’s account for the most recent plan
year before the termination date, and (4) the amount paid by the Company for
welfare benefits on behalf of the Employee for the most recent year.

(iii)
immediately and without notice upon the death of the Employee, in which case the
Company shall have no further obligation to the Employee’s estate or
representatives other than to pay Accrued Compensation up to and including the
end of the month in which death occurred.

(iv)
at any time upon 90 days notice in writing from the Company to the Employee, if
the Employee shall by reason of disability have failed to perform his duties
under the Agreement. During the 90-day notice period, the Employee shall be
considered a full-time employee of the Company. The Employee’s disability means
his incapacity due to physical or mental illness such that he is unable to
perform his previously assigned duties where (1) such incapacity has been
determined to exist by either (x) the Company’s disability insurance carrier or
(y) the concurring opinions of two licensed physicians (one selected by the
Company and one by the Employee) or (2) the Employee has failed for any three
consecutive months in any calendar year or for six months in the aggregate in
any two successive calendar years to have performed substantially all of his
duties under this Agreement by reason of physical or mental illness, as
determined by the Board of Directors. The Employee acknowledges that it would
constitute undue hardship on the Company to continue to employ him in these
circumstances and, as such, the Company shall have fulfilled its obligation to
accommodate to the point of undue hardship. The Company shall pay to the
Employee in a lump sum at the time of termination (x) Accrued Compensation and
(y) such other payments as may be then due under any disability insurance policy
of the Company in accordance with the terms of such policy.

(c)    By the Employee:
(i)
for material breach of this Agreement by the Company, immediately upon notice in
writing from the Employee to the Company, in which case the Employee shall have
no further obligation to the Company, and the Company shall make a lump sum
payment to the Employee in cash or cash equivalent acceptable to the Employee at
the time of termination, of Accrued Compensation plus Twelve Months Severance
Compensation. For purposes of this clause, “material breach” shall include:

(A)
the reduction by the Company of the Employee’s Base Salary or other benefits;

(B)
the non-payment of compensation and provision of benefits when, as and if due
within 10 business days of written notice to the Company by the Employee that
such payment was not made when due;

(C)
the material reduction by the Company of the Employee’s responsibilities or
title; and

(D)
the failure of a successor entity to adopt this Agreement.

(ii)
voluntarily, if Sections 5(b)(i), 5(b)(ii), 5(c)(i) or 6 are not applicable, at
any time upon three months’ notice in writing to the Company, in which case the
Company shall pay to the Employee in a lump sum at the time of termination
Accrued Compensation up to and including the date of termination. The Company
may waive the requirement of written notice or the notice period in whole or in
part, in which case the Company shall pay to the Employee in a lump sum at the
time of termination an amount equal to Accrued Compensation through the date on
which termination would have occurred had the notice not been waived.

(d)    Upon any termination of employment as set forth in this Section 5 or 6,
the Employee shall, unless otherwise advised by the Company, do the following:
(i)
immediately resign all offices held (including directorships, if any) in the
Company (and any subsidiary or other affiliated company of the Company and any
entity in which Employee holds office at the direction of the Company) and,
except as provided in this Agreement, the Employee shall not be entitled to
receive any additional severance payment or additional compensation for loss of
office or otherwise by reason of the resignation. If the Employee fails to
resign as described herein, the Company is irrevocably authorized to appoint any
other person in his name and on his behalf to sign any documents or do any
things necessary or requisite to give effect to such resignation; and

(ii)
promptly return to the Company all books of account, computer files, maps,
records, reports and other documents, materials and property of the Company in
the possession or control of the Employee.

(e)    All amounts payable in cash or cash equivalent acceptable to Employee
under this Section 5 shall, within seven days of termination, at the option of
the Company be delivered to the Employee personally or be mailed to the Employee
at the address referred to in Section 11(d).
(f)    The Employee acknowledges that the amounts set forth in Sections 5 and 6
are fair and reasonable, include any amounts to which the Employee would be
entitled pursuant to the Ontario Employment Standards Act and constitute the
Employee’s complete entitlement upon termination of his employment for any of
the reasons set out in Sections 5 or 6.
6.
Change of Control

(a)    In the event of a Termination Upon a Change in Control, the Company shall
immediately pay to the Employee in a lump sum payment Accrued Compensation and
Change of Control Severance. For the avoidance of doubt, a Termination Upon a
Change of Control shall not constitute a termination under Section 5 of this
Agreement, and the Employee shall not be entitled to any payment or benefits
under Section 5. The Company shall have no further obligation to the Employee
except as provided under this Agreement.
(v)
“Termination Upon a Change in Control” shall mean a termination of the
Employee’s employment without cause within 12 months following a Change in
Control (as defined below) or a termination by the Employee for Good Reason
within 12 months following a Change in Control.

(vi)
“Good Reason” shall mean any of the following (without the Employee’s express
written consent):

(A)
the assignment to the Employee by the Company of duties inconsistent with, or a
substantial alteration in the nature or status of, the Employee’s
responsibilities immediately prior to a Change in Control; or

(B)
a reduction by the Company in the Employee’s compensation or benefits as in
effect on the date of a Change in Control.

(vii)
A “Change in Control” shall be deemed to have occurred if (1) any person, entity
or group of persons or entities, acting jointly or in concert, is or becomes the
beneficial owner, directly or indirectly, of more than thirty percent (30%) of
the then outstanding voting stock of the Company; or (2) persons who are
Incumbent Directors cease to constitute a majority of the Board of Directors; or
(3) the stockholders of the Company approve a merger, consolidation or
amalgamation of the Company with any other corporation, other than a merger,
consolidation or amalgamation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the combined voting power of
the voting securities of the Company or such surviving entity outstanding
immediately after such merger, consolidation or amalgamation, or (4) the
stockholders approve a plan of complete liquidation of the Company or the sale
or disposition by the Company of all or substantially all of the Company’s
assets in one or a series of related transactions.

(viii)
“Incumbent Director” means any person who serves on the Board of Directors of
the Company as of the date of this Agreement and any person who is added to the
Board thereafter with the approval of a majority of the persons who are then
Incumbent Directors.

(ix)
“Change of Control Severance” means an amount equal to (a) two times the sum of
(1) the Employee’s Base Salary for the calendar year in which the termination
became effective, (2) the average of the target bonus for the Employee for the
current calendar year and the bonus paid to the Employee for the previous year,
(3) the amount of employer RRSP contributions contributed to the Employee’s
account for the most recent plan year before the termination date, and (4) the
amount paid by the Company for welfare benefits on behalf of the Employee for
the most recent year, plus (b) a portion of the target bonus for the Employee
for the current calendar year which is pro rata to the portion of such year
prior to the Employee’s Change of Control Termination.

(b)    In the event of a Termination Upon a Change of Control, the Company
shall, at its sole expense, provide the Employee with outplacement services, the
scope and provider of which shall be selected by the Employee in his sole
discretion and the cost of which shall not exceed an amount equal to 10% of the
Employee’s then current Base Salary.
7.
Acceleration and Vesting of Stock Options

All of the stock options granted to the Employee under the stock option plan of
the Company or any of its subsidiary companies shall become immediately
exercisable and vested and shall remain exercisable for a period of 12 months
from the date of termination of the Employee’s employment (a) upon a Change of
Control or (b) if after the first anniversary of the Effective Date should the
Company terminate the Agreement or the employment of the Employee without cause.
Notwithstanding any of the foregoing, under no circumstances shall an option
remain exercisable for more than 10 years after the date it was granted.
8.
Confidentiality and Restrictive Covenant

The Employee acknowledges that as a condition of his employment he is required
to maintain the confidentiality of the Company’s confidential and proprietary
information and, accordingly, acknowledges that he will become a party to and
continue to be bound by the Confidentiality and Restrictive Covenant Agreement
between the Company and the Employee.
9.
Company Policies

The Employee agrees to comply with the written policies of the Company,
including the Code of Ethics for Directors, Senior Executive and Financial
Officers and other Executive Officers and the Business Conduct and Ethics Policy
(including the Insider Trading Policy). The Company shall promptly notify the
Employee of any modifications to its policies.
10.
Miscellaneous

(a)    The failure to insist upon strict compliance with any of the terms,
covenants or conditions of this Agreement shall not be deemed a waiver of such
terms, covenants or conditions, and the waiver by either party of a breach of
any provision of this Agreement shall not operate as or be construed as a waiver
of any subsequent breach thereof.
(b)    Should a court or other body of competent jurisdiction determine that any
provision of this Agreement is invalid or unenforceable, such provision shall be
adjusted rather than voided, if possible, so that it is enforceable to the
maximum extent possible, and all other provisions of the Agreement shall be
deemed valid and enforceable to the extent possible.
(c)    This Agreement shall be governed by and construed in accordance with the
laws of the province of Ontario and the laws of Canada therein, without
reference to principles of conflict of laws, and each of the parties submits to
the non-exclusive jurisdiction of the courts of the province of Ontario.
(d)    Any and all notices referred to herein shall be in writing and may be
delivered by mail, by facsimile transmission or by hand. Notice shall be deemed
given five days after mailing, if mailed in Canada by registered mail, on the
date of actual receipt if given by facsimile transmission, or on the date of
delivery, if delivered by hand.
Address for mailing, telecopy or delivery by hand shall be as follows:
•    To the Employee:
3 Saintfield Avenue
Toronto, Ontario
Canada M3C 2M4
e-mail: Sam_Coetzer@me.com
•    To the Company:
Suite 1200, 120 King St. West, Toronto, Ontario
Attention: Executive Chairman of the Board
Email: TBaker@gsr.com
or such other address as either party may from time to time designate in
writing.
(e)    This Agreement is personal to the Employee and without the prior written
consent of the Company shall not be assignable by the Employee, provided that a
deceased Employee’s right to payment hereunder may be assigned by will or the
laws of descent and distribution.
This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns.
The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets that assumes and agrees to perform this
Agreement by operation of law, or otherwise.
(f)    This Agreement supersedes any and all prior written and oral employment
agreements between the Company and the Employee and, together with the
Confidentiality and Restrictive Covenant Agreement between the Company and
Employee, represents the entire agreement between the parties and may be
amended, modified, superseded, or cancelled, and any of the terms hereof may be
waived, only by a written instrument executed by each party hereto or, in the
case of a waiver, by the party waiving compliance. The failure of any party at
any time or times to require performance of any provisions hereof shall not
affect the right at a later time to enforce the same.
(g)    This Agreement may be executed by the parties hereto in counterparts,
each of which shall be deemed an original, but all such counterparts shall
together constitute one and the same instrument.
(h)    All compensation and benefits to the Employee hereunder shall be reduced
by all federal, provincial, local and other withholdings and similar taxes and
payments required by applicable law.
(i)    All references to currency in this Agreement are to Canadian dollars.
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year appearing on page one of this Agreement.


GOLDEN STAR RESOURCES LTD.




 
 
 
 
 
 
By:
/s/ Chris Thompson
 
/s/ Roger Palmer
Name:
Chris Thompson
 
Witness
Title:
Chairman of the Board
 
 








 
 
/s/ Samuel T. Coetzer
 
/s/ S. Mitchell Wasel
Samuel T. Coetzer
 
Witness
 
 
 
 
 
 
 







GOLDEN STAR RESOURCES LTD.
CONFIDENTIALITY AND RESTRICTIVE COVENANT AGREEMENT
THIS CONFIDENTIALITY AND RESTRICTIVE COVENANT AGREEMENT, made as of the 20th day
of December 2012 (the “Effective Date”) (the “Agreement”) by and between GOLDEN
STAR RESOURCES LTD. (the “Company”) and Samuel T. Coetzer (the “Employee”).
WHEREAS the Company and the Employee are parties to an employment agreement
dated as of the 1st day of January 2013 (the “Employment Date”).
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, THE PARTIES HERETO AGREE AS FOLLOWS:
In connection with your employment with Golden Star Resources Ltd. and its
affiliates (collectively the “Company”), you have access to financial,
operating, technical and other information concerning the Company and its mining
assets and specifically, but not limited to, the properties of the Company, or
access to confidential records of the Company containing such information, some
of which has not previously been made available to the public at large prior to
the date hereof (“Confidential Information”).
You understand that Confidential Information received by you in the course of
your employment with the Company is considered by the Company to be confidential
in nature and you will treat it as such. In consideration for being employed by
the Company as aforesaid, you agree to the covenants that follow and you will
not, without the express written consent of the Company, use Confidential
Information for any purpose other than to provide the employment services for
which you were hired.
The term “person” as used herein shall be interpreted very broadly and shall
include without limitation any corporation, company, partnership or individual.
You agree that you will not, either during the term of your employment with the
Company, or at any time thereafter, disclose or reveal in any manner whatsoever,
the Confidential Information to any other person, except as required to carry
out the terms of your employment, nor shall you make any use thereof, directly
or indirectly, for any purpose other than the purposes of the Company, and you
shall not disclose or use for any purposes, other than those of the Company, the
Confidential Information.
You are hereby advised that there are restrictions on the purchase of securities
imposed by applicable Canadian and United States securities laws and other
domestic and foreign laws relating to the possession of material information
about a public company that has not previously been made available to the public
at large.
In the event that your employment with the Company is terminated for any reason
whatsoever, you agree that you shall return to the Company, promptly upon the
Company’s written request therefor, any documents, photographs, magnetic tapes
and other property containing Confidential Information which were received by
you pursuant hereto without retaining copies thereof.
The provisions of this agreement relating to Confidential Information will not
apply to any part of such Confidential Information which you can clearly
demonstrate to the reasonable satisfaction of the Company is now or subsequently
becomes part of the public domain through no violation of this letter agreement,
or was in your lawful possession prior to its disclosure to you by the Company.
You shall not, without the Company’s prior written approval, at any time during
the period of your employment and within two (2) years following the termination
of your employment with the Company, either individually or with any other
person, whether as principal, agent, shareholder, officer, advisor, manager,
employee or otherwise, (a) solicit, recruit or employ any person who is a full
time employee of the Company at the date of termination of your employment; (b)
acquire, lease or otherwise obtain or control any beneficial, direct or indirect
interest in mineral rights or other rights or lands within twenty five (25)
kilometers of any mineral property in which the Company holds, contemplates
acquiring or is negotiating to acquire an interest at the date of termination;
or (c) provide service to any entity that occupies land within twenty five (25)
kilometers of any mineral property in which the Company holds, contemplates
acquiring or is negotiating to acquire an interest at the date of termination.
If, notwithstanding the prohibition set forth in the preceding paragraph, you
acquire, lease or otherwise obtain or control any interest, directly or
indirectly, in breach of the preceding paragraph, you shall notify the Company
of such acquisition within the thirty (30) days immediately following the date
of such acquisition and you agree, upon demand by the Company, to convey or
cause to be conveyed such interest to the Company as soon as practicable
thereafter, in consideration of the payment by the Company to you of the sum of
$1.00.
You acknowledge that the Company would not have an adequate remedy at law for
monetary damages in the event that the covenants referred to above are not
performed in accordance with their terms and therefore agree that the Company
shall be entitled to specific enforcement of the terms hereof in addition to any
other remedy to which it may be entitled, at law or in equity.
It is further understood and agreed that no failure or delay by the Company in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other
right, power or privilege hereunder.
Should any provision or provisions of this Agreement be illegal or not
enforceable, it or they shall be considered separate and severable from this
Agreement and its remaining provisions shall remain in force and be binding upon
the parties as though the provision or provisions had never been included.
This Agreement shall be governed and construed in accordance with the laws of
the province of Ontario.
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year appearing on page one of this Agreement.


GOLDEN STAR RESOURCES LTD.




 
 
 
 
 
 
By:
/s/ Chris Thompson
 
/s/ Roger Palmer
Name:
Chris Thompson
 
Witness
Title:
Chairman of the Board
 
 








 
 
/s/ Samuel T. Coetzer
 
/s/ S. Mitchell Wasel
Samuel T. Coetzer
 
Witness
 
 
 
 
 
 
 




